Citation Nr: 1505736	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a headache disability, including as secondary to service-connected disability.

3.  Entitlement to service connection for an upper extremity disorder, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.  The Board remanded the case, most recently in November 2013, for further evidentiary development and adjudication.  In its remands, the Board instructed the agency of original jurisdiction (AOJ) to provide VCAA-compliant notice to the Veteran, obtain records from the Social Security Administration (SSA) regarding the Veteran's claim for benefits, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ provided the Veteran with VCAA-compliant notice and obtained the identified SSA records.  The AOJ also scheduled the Veteran for VA examinations, which were conducted in May 2012 and January 2014.  The Veteran was then provided a supplemental statement of the case (SSOC), most recently in January 2014, in which the AOJ again denied the Veteran's service connection claims.  The Board then sought a VHA expert medical opinion to obtain further clarity regarding two of the Veteran's claims; this opinion was received in September 2014 and the Veteran was given opportunity to respond, which he did in January 2015.  Thus, as to the claim decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The decision below addresses the Veteran's claim for service connection for tinnitus.  Adjudication of the service connection issues remaining on appeal is deferred pending completion of the development sought in the remand that follows this decision.



FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the Veteran contends that he was exposed to acoustic trauma while working near aircraft and weapons fire and that he currently has tinnitus that is related to the in-service noise exposure.  Thus, the Veteran contends that service connection for tinnitus is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Review of the Veteran's service treatment records reflects that they are silent as to any complaints of or treatment for tinnitus or ringing in the ears while the Veteran was on active duty.  Post-service records include reports of VA examination conducted in May 2012 and January 2014, as well as a VHA medical expert opinion provided in June 2014.  At the May 2012 examination, the Veteran reported a buzzing sound that began more than 10 years earlier.  The examiner opined that there was no clear nexus between the onset of tinnitus and noise exposure from the military.  The January 2014 VA examiner assigned the Veteran a diagnosis of tinnitus but stated that it was not likely related to service.  However, in rendering this negative opinion, the examiner appears to have misconstrued the Veteran's reported onset of tinnitus at the May 2012 VA examination as being "ten years prior," when in fact the Veteran had stated that his tinnitus began "more than 10 years prior to the examination.  To correct this error, the Board sought a VHA medical opinion.  In that opinion, dated in September 2014, the VA neurologist who rendered the opinion found it at least as likely as not that the Veteran's current tinnitus began in service and was related to his in-service noise exposure.  The neurologist based this opinion on the Veteran's conceded in-service noise exposure as well as his reports of having experienced tinnitus from his time in service to the present.  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim.  To that end, the Veteran has stated on multiple occasions that he first experienced ringing in his ears while on active duty and has continued to experience tinnitus from that time to the present.  He has also stated on multiple occasions that he believes his tinnitus was due to loud noises to which he was exposed while serving as an aviation boatswain's mate during service.

Upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and continued from that time to the present.  With regard to the Veteran's reports of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military occupational specialty of aviation boatswain's mate.  As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges the negative opinions provided in May 2012 and January 2014.  However, the opinions appear to have been based on a misinterpretation of the Veteran's reported onset of tinnitus.  Further, these medical opinions did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter.  Thus, the Board finds that these opinions are of lesser probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  To the contrary, the September 2014 VA neurologist considered the Veteran's reported in-service onset of tinnitus symptoms and continuity of symptoms from that time to the present, as well as his conceded in-service noise exposure, in concluding that his tinnitus was likely linked to military service.

Consequently, and given that the Veteran is diagnosed with tinnitus and has reported his experiences of noise exposure in service and his continuous experiencing of tinnitus from his time in service to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for a headache disability and for a bilateral upper extremity disorder, both including as secondary to service-connected disabilities.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various VA facilities, including most recently at the G. V. (Sonny) Montgomery VA Medical Center (VAMC) in Jackson, Mississippi.  Records in the file specifically document treatment from care providers at the Jackson VAMC dated most recently in April 2013.  In October 2014, a document from the Jackson VAMC was associated with the Veteran's claims file indicating that he was hospitalized at that facility in October 2014.  However, no records for the period more recent than April 2013 from the Jackson VAMC, including records from the October 2014 hospitalization, are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the Jackson VAMC, dating from April 2013 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send to the Veteran and his representative a VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection, specifically including on a secondary basis.  See 38 C.F.R. § 3.159 (2014).  

2.  The AOJ must obtain from the Jackson VAMC any available medical records pertaining to the Veteran's treatment at any associated facility at any time from April 2013 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


